DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0119824, filed on 9/17/2020.

Information Disclosure Statement
The information disclosure statement submitted on 2/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claim 13, including “a first conveying assembly configured to rotate about a central shaft formed on the terminal body, and to retract and extend the first camera module into and from the terminal body such that the first camera module is configured to capture the first image through the first entrance aperture in a retracted state and to capture a third image in an extended state; a second conveying assembly configured to rotate about the central shaft and to retract and extend the second camera module into and from the terminal body such that the second camera module is configured to capture the second image through the second entrance aperture in a retracted state and to capture a fourth image in an extended state”.

Applicant contends:
“As such, it is clear from the disclosure in Eguchi, and as acknowledged in the Office Action, that two separate imaging optical systems are used to take images having two different angles of view.  Namely, Eguchi teaches that when the second imaging optical system L2 is inserted into the first imaging optical system L1, an image is captured by the second imaging optical system L2 (see paragraphs [0047] and [0048] of the provided translation), while when the second imaging optical system L2 is retracted outside the first imaging optical system L1, an image is captured by the first imaging optical system L1.” (Remarks of 10/06/2022; page 7)
While Applicant’s points are fully understood, the Examiner respectfully disagrees.
Independent claim 1 recites in part:
“a first camera module configured to retract into the terminal body to capture a first image at a first field of view through the first entrance aperture, and extend from the terminal body to capture a second image at a second field of view,”
Looking to Eguchi’s Figs. 1a and 1c, there is a single image sensor (“camera module”, per the instant claims) utilized between a first optical system L1, and second optical system L2.
Applicant appears to conflate a first “camera module” of the instant claim set with the Eguchi translation’s recitation of “optical systems”.  The Examiner notes that there are not two camera modules in Eguchi’s cited disclosure – one camera module is utilized to capture a first image at a first field of view through a first aperture, and a second image at a second field of view.  
Eguchi’s Fig. 1c illustrates this.  When retracted, the camera module (IMG, per Fig. 1C) captures an image through SP1 and SP2 (openings 1 or 2, [0105] further discloses than an optical element such as a cover glass or a lens may be added to openings SP1 and SP2), and when extended, captures an image through SP1.  See Eguchi’s ¶ 0031-0036 discloses that as shown in Figs. 1B and 1D, the first imaging optical system L1 is used.  Particularly, wherein L2 is extended, the optical path of the first imaging optical system L1 is activated.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi (JP 2019179188 A; machine translation provided herewith) (hereinafter Eguchi).
Regarding claim 16, Eguchi discloses:
A portable terminal, comprising:
a terminal body configured to have a first entrance aperture on a first side surface; and [See Eguchi, Figs. 1A-1D illustrates imaging optical systems L1/L2 with openings SP1 and SP2 functioning as an aperture diaphragm corresponding to an entrance pupil.]
a first camera module displaceable to a first position to capture a first image at a first field of view through the first entrance aperture, [See Eguchi, ¶ 0031-0035, 0048, 0081, 0123 discloses that as shown in Figs. 1A and 1C, a “second” imaging optical system L2 is used.  Particuarly, wherein the imaging optical system L2 is housed inside (retracted into) the first imaging optical system L1; See Eguchi, Figs. 6A-6D, 8A-8D, and 12] and a second position to capture second images at a second field of view, [See Eguchi, ¶ 0031-0036 discloses that as shown in Figs. 1B and 1D, the first imaging optical system L1 is used.  Particularly, wherein L2 is extended, the optical path of the first imaging optical system L1 is activated.]
wherein the first entrance aperture has a size smaller than a size of a first entrance pupil of the first camera module.[See Eguchi, ¶ 0073 discloses that it is preferable that the angle of view of the first imaging optical system L1 and the angle of view of the second imaging optical system L2 are different from each other; See Eguchi, Figs 1A, 1B illustrate the apertures of the first and second optical systems L1 and L2 are clearly different sizes.]

Regarding claim 17, Eguchi discloses all the limitations of claim 16.
Eguchi discloses:
wherein the first position is a location within the terminal body and the second position is another position extending from the terminal body. [See Eguchi, Figs. 6A-6D illustrates a rotating embodiment of a “first position” (6C) and a “second position” (6D) corresponding with an optical system L2 extended from the terminal body.]	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (JP 2019179188 A; machine translation provided herewith) (hereinafter Eguchi) in view of Osborne et al. (US 20150373279 A1) (hereinafter Osborne).
Regarding claim 1, Eguchi discloses:
A portable terminal, comprising: 
a terminal body configured to have a first entrance aperture on a first side surface; and [See Eguchi, Figs. 1A-1D illustrates imaging optical systems L1/L2 with openings SP1 and SP2 functioning as an aperture diaphragm corresponding to an entrance pupil.]
a first camera module configured to retract into the terminal body to capture a first image at a first field of view through the first entrance aperture, [See Eguchi, ¶ 0031-0035, 0048, 0081, 0123 discloses that as shown in Figs. 1A and 1C, a “second” imaging optical system L2 is used.  Particuarly, wherein the imaging optical system L2 is housed inside (retracted into) the first imaging optical system L1; See Eguchi, Figs. 6A-6D, 8A-8D, and 12] and extend from the terminal body to capture a second image at a second field of view, [See Eguchi, ¶ 0031-0036 discloses that as shown in Figs. 1B and 1D, the first imaging optical system L1 is used.  Particularly, wherein L2 is extended, the optical path of the first imaging optical system L1 is activated.]
Eguchi does not appear to explicitly disclose:
wherein the first entrance aperture has a size smaller than a size of a first entrance pupil of the first camera module. 
However, Osborne discloses:
wherein the first entrance aperture has a size smaller than a size of a first entrance pupil of the first camera module. [See Osborne, ¶ 0072, 0075-0077 discloses a multiple camera array; See Osborne, Fig. 3B illustrates a “first” entrance aperture (582B) having a diameter smaller than a first entrance pupil (582A) as corresponding with a “first” camera module (552) of a plurality of camera modules (554).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Eguchi to add the teachings of Osborne in order to provide extendible reflectors for creating a selectable field of view image of a multi-camera device.

Regarding claim 3, Eguchi in view of Osborne discloses all the limitations of claim 1.
Eguchi discloses:
further comprising:
a first conveying assembly configured to retract the first camera module into or extend the first camera module from the terminal body; and [See Eguchi, ¶ 0038 discloses that the moving mechanism of the second imaging optical system L2 according to the posture of the image pickup apparatus is not particularly limited; See Eguchi, Figs. 1A-1D illustrate a “conveying assembly” allowing for a first and second imaging optical system to retract/extend into corresponding first and second positions.]
a first driving assembly configured to drive the first conveying assembly. [See Eguchi, ¶ 0038 discloses a driving means such as a motor for moving a second imaging optical system L2 between a first position and a second position.]

Regarding claim 12, Eguchi in view of Osborne discloses all the limitations of claim 8.
Eguchi discloses:
wherein the second entrance aperture has a size smaller than a size of a second entrance pupil of the second camera module. [See Eguchi, ¶ 0073 discloses that it is preferable that the angle of view of the first imaging optical system L1 and the angle of view of the second imaging optical system L2 are different from each other; See Eguchi, Figs 1A, 1B illustrate the apertures of the first and second optical systems L1 and L2 are clearly different sizes.]


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi in view of Osborne in view of Gopalakrishna et al. (US 20210136284 A1) (hereinafter Gopalakrishna).
Regarding claim 8, Eguchi in view of Osborne discloses all the limitations of claim 1.
Eguchi in view of Osborne does not appear to explicitly disclose:
wherein the terminal body is configured to have a second entrance aperture opened to a second side surface,
wherein the portable terminal further includes a second camera module configured to retract into the terminal body to capture a third image at a third field of view through the second entrance aperture, and extend from the terminal body to capture a fourth image at a fourth field of view.
However, Gopalakrishna discloses:
wherein the terminal body is configured to have a second entrance aperture opened to a second side surface, [See Gopalakrishna, Fig. 3A illustrates a front side of a mobile phone housing with a “first” entrance aperture, and Fig. 3B illustrates a rear side of a mobile phone housing with a “second” entrance aperture (cutout 320).]
wherein the portable terminal further includes a second camera module configured to retract into the terminal body to capture a third image at a third field of view through the second entrance aperture, and extend from the terminal body to capture a fourth image at a fourth field of view. [See Gopalakrishna, Fig. 3B illustrates a second camera module 335 retracted into recess within the housing, capturing a “third image at a third field of view” when retracted; See Gopalakrishna, Fig. 6A-6D, 7A-7C, and 12 illustrates extending the camera module from the mobile phone housing, and rotating the camera module to capture a “fourth” image at a “fourth” field of view; See Gopalakrishna, ¶ 0060-0061 discloses a cutout which allows a portion of the camera module 105 to be uncovered and accessible even when the camera module 105 is retracted into the recess 220 within the housing 215. In FIG. 3A, the uncovered portion of the camera module 105 includes a camera 330, which may be one of the cameras 110 of the camera module 105. Thus, the cutout 310 enables the camera 330 of the camera module 105 to be uncovered, visible, and functional even while the camera module 105 is retracted into the recess 220 within the housing 215.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with camera retraction technologies in mobile phones or other such devices and would have understood, as evidenced by Gopalakrishna, that in order to allow a camera unit of a mobile device to capture panoramic or 360 degree view images, using rotating/folding cameras in combination with a retracting/extending camera module would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such engaging gear mechanisms as taught by Gopalakrishna in the system of Eguchi in view of Osborne in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 20, Eguchi in view of Osborne discloses all the limitations of claim 1.
Gopalakrishna discloses:
further comprising an elastic member configured to provide a driving force to move the first camera module along an optical axis direction.[See Gopalakrishna, claims 4 and 8-10 discloses a motor rotating a portion of a camera module about an axis parallel to a movement direction, wherein the actuator includes a spring, and wherein activating the actuator includes actuating a motor.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 8.

Claims 4-5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi in view of Osborne in view of Wu et al. (US 20200076992 A1) (hereinafter Wu).
Regarding claim 4, Eguchi in view of Osborne discloses all the limitations of claim 3.
Although Eguchi discloses that one or more motors are used to move components of the retraction and/or extension mechanism, Eguchi in view of Osborne does not appear to explicitly disclose:
wherein the first conveying assembly includes a first rotating member coupled to the first camera module and configured to rotate about a central shaft formed on the terminal body. 
However, Wu discloses:
wherein the first conveying assembly includes a first rotating member coupled to the first camera module and configured to rotate about a central shaft formed on the terminal body. [See Wu, Fig. 7 illustrates a rotating member (2) coupled to a camera module (21) for retracting and extending into and out of (respectively) a mobile phone housing; See Wu, Fig.  7 illustrates a central shaft (12) around which the rotating member (2), and attached camera module (21) rotate.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with camera retraction technologies in mobile phones or other such devices and would have understood, as evidenced by Wu, that in order to rotationally effectuate movement of a camera into and out of a mobile device housing, using a system of gears for controlling rotating speed and rotating angle would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such engaging gear mechanisms as taught by Wu in the system of Eguchi in view of Osborne in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

		
Regarding claim 5, Eguchi in view of Osborne in view of Wu discloses all the limitations of claim 4.
Wu discloses:
wherein the first driving assembly includes:
a first gear configured to rotate about a first fixed shaft formed on the terminal body and to be engaged with a first gear member formed on the first rotating member; and [See Wu, ¶ 0047-0048, Fig. 7 discloses a gear (33) engaging with gear-shaped portion of “first rotating member” (functional module 2); See Wu, Fig. 7 illustrates gear 33 included with a rotational shaft similar to rotational shaft (12) provided for rotation of element 2.]
a first driving motor configured to be engaged with the first gear and to transfer driving force. [See Wu, ¶ 0047 discloses a driving module including a stepping motor for driving element 2 (providing driving force).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 4.

Claims 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi in view of Osborne in view of Wu in view of Gopalakrishna.
Regarding claim 6, Eguchi in view of Osborne in view of Wu discloses all the limitations of claim 4.
Gopalakrishna discloses:
wherein the first camera module includes: a first lens module including a lens and an image sensor; [See Gopalakrishna, Fig. 3A, ¶ 0051-0052 discloses that the one or more cameras may use any type of lens, including a fixed focal length lens, a variable focal length lens, a macro lens, a telephoto lens, a super telephoto lens, a wide angle lens, an ultra-wide angle lens, a fisheye lens, or some combination thereof.  Further, that the cameras may use one or more image sensors of any image sensor type, including a charge-coupled device (CCD) sensor, a complementary metal-oxide semiconductor (CMOS) sensor, a hybrid CCD/CMOS sensor, a quanta image sensor (QIS), or some combination thereof.]
a first elastic member configured to provide elastic force for the first lens module to protrude from the first rotating member in one direction; and [See Gopalakrishna, Figs. 11A, 11B illustrate “spring” element 1120 (elastic member), which provides a force for extending a camera module (and lens module) to protrude upwards out of the mobile phone housing.]
a first fastening member configured to fasten one end of the first lens module to the first rotating member to prevent the first lens module from being separated from the first rotating member by the elastic force of the first elastic member. [See Gopalakrishna, Figs. 11A, 11B, ¶ 0053-0055 illustrates spring 1120 in compressed and expanded state, and wherein the same sections cite gears or pulleys used for moving components of the retraction and/or extension mechanism corresponding with the camera.  Though not explicitly mentioned as a fastening member in Gopalakrishna, it is within the level of ordinary skill to understand that the use of tension springs or compression springs in the manner depicted per Figs. 11a, 11b would necessitate attachment of the springs to the camera module (lens module).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 8.

Regarding claim 7, Eguchi in view of Osborne in view of Wu in view of Gopalakrishna discloses all the limitations of claim 6.
Gopalakrishna discloses:
wherein the first lens module includes an inclined surface configured to be in contact with the terminal body when the first camera module is retracted thereinto. [See Gopalakrishna, Fig. 4A illustrates camera module 105 extended from the mobile phone housing – the lens module including an upper surface “inclined” (insofar as it is protrudes above) with respect to the upper surface of the mobile phone housing.  When retracted, the upper surface is flush with the terminal body.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 8.

Regarding claim 9, Eguchi in view of Osborne in view of Gopalakrishna discloses all the limitations of claim 8.
Wu discloses:
further comprising:
a second conveying assembly configured to retract the second camera module into and extend the second camera module from the terminal body; and [See Wu, Fig. 7 illustrates first conveying assembly (33) and second conveying assembly (34), wherein the second conveying assembly at least extends and retracts camera module 21 by actuating rotating member (2).]
a second driving assembly configured to drive the second conveying assembly. [See ¶ 0047-0048 discloses a driving module including a stepping motor (32) for driving the conveying assemblies.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 4.

Regarding claim 10, Eguchi in view of Osborne in view of Wu in view of Gopalakrishna discloses all the limitations of claim 9.
Wu discloses:
wherein the second conveying assembly includes a second rotating member coupled to the second camera module and configured to rotate about a central shaft formed on the terminal body. [See Wu, Figs. 7-11 illustrate embodiments with a second camera module, and particularly per Fig. 8, rotating a secondary rotating member about a central vertical shaft.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 4.

Regarding claim 11, Eguchi in view of Osborne in view of Wu in view of Gopalakrishna discloses all the limitations of claim 10.
Wu discloses:
wherein the second driving assembly includes:
a second gear configured to rotate about a second fixed shaft formed on the terminal body and to be engaged with a second gear member formed on the second rotating member; and [See Wu, Fig. 7 illustrates a “second gear” (34), with respect to a “first” gear (33).  See Wu, ¶ 0039, 0047-0048 discloses that a surface of the functional module 2 may be gear-shaped to fit the gears 33, 34.]
a second driving motor configured to be engaged with the second gear and to transfer driving force. [See Wu, ¶ 0047-0048 discloses a stepping motor 32 used to engage functional module 2 with gears 33, 34 and transfer driving force.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 4.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi in view of Gopalakrishna.
Regarding claim 19, Eguchi discloses all the limitations of claim 16.
Gopalakrishna discloses:
further comprising an elastic member configured to provide a driving force to move the first camera module along an optical axis direction. [See Gopalakrishna, claims 4 and 8-10 discloses a motor rotating a portion of a camera module about an axis parallel to a movement direction, wherein the actuator includes a spring, and wherein activating the actuator includes actuating a motor.] 
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 8.

Allowable Subject Matter
Claims 13 and 15 are allowed.  Claim 15 recites: “a first conveying assembly configured to rotate about a central shaft formed on the terminal body, and to retract and extend the first camera module into and from the terminal body such that the first camera module is configured to capture the first image through the first entrance aperture in a retracted state and to capture a third image in an extended state; a second conveying assembly configured to rotate about the central shaft and to retract and extend the second camera module into and from the terminal body such that the second camera module is configured to capture the second image through the second entrance aperture in a retracted state and to capture a fourth image in an extended state”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200177773 A1			YOO; Minwoo et al.
US 20200274958 A1			GONG; Guan et al.
US 20200401021 A1			Dong; Leping et al.
US 20190342435 A1			CHEN; Jia
US 20210136188 A1			LEI; Naice et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486